Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 in Figs. 5-8, 12A and 12B in the reply filed on 12/18/2020 is acknowledged.


DETAILED ACTION
	This is the first action on the merits for application 16/353199.  Claims 1-5 are currently pending in this application.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by TADA (5,935,031).

Regarding Claim 1, TADA teaches A tensioner comprising: a tensioner body (2) provided with an oil supply path for external pressure oil formed therein, the oil supply path communicating with a plunger-receiving hole, one end of which is opened; a plunger (3) slidably inserted into the plunger-receiving hole; and a biasing unit (5) to bias the plunger (3) in a protruding direction of the plunger from the plunger-receiving hole, wherein the tensioner body (2) has a projection portion (19) on a mounting surface configured to face a wall surface having an oil discharge hole in a mounting target object, the projection portion (19) being configured to be inserted into the oil discharge hole and to be continuously connected to the oil supply path to form an oil passage.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by SATO (2009/0017949)

Regarding Claim 1, SATO teaches A tensioner comprising: a tensioner body (9) provided with an oil supply path for external pressure oil formed therein, the oil supply path communicating with a plunger-receiving hole, one end of which is opened; a plunger (15) slidably inserted into the plunger-receiving hole; and a biasing unit (18) to 

Regarding Claim 2, SATO teaches wherein the projection portion (10) is cylindrical, and an annular seal member (14) is provided on an outer peripheral surface of the projection portion (10).

Regarding Claim 3, SATO teaches wherein the tensioner body (9) is configured to swing around the projection portion (10) with respect to the mounting target object and has a swing prevention structure section, and the swing prevention structure section is configured to be engaged with one of the mounting target object (13)(12) to prevent swing of the tensioner body.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over SATO (2009/0017949) in view of AMANO (2002/0037782).

Regarding Claim 5, SATO does not teach wherein a contact surface on a protrusion end of the plunger, the contact surface facing a plunger contact section with which the plunger comes into contact in a pressable manner, is formed into a convex curved surface shape or a concave curved surface shape such that either one of the shapes of the contact surface and the plunger contact section should be convex and the other should be concave.
AMANO teaches wherein a contact surface on a protrusion end of the plunger (4), the contact surface facing a plunger contact section with which the plunger comes into contact in a pressable manner, is formed into a convex curved surface shape such that the plunger contact section should be convex and the other should be concave (Fig. 17).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the contact surfaces in SATO such that it has the contact surfaces in AMANO as a matter of design choice to help keep the two surfaces engaged during operation.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over TADA (5,935,031) in view of AMANO (2002/0037782).

Regarding Claim 5, SATO does not teach wherein a contact surface on a protrusion end of the plunger, the contact surface facing a plunger contact section with which the plunger comes into contact in a pressable manner, is formed into a convex curved surface shape or a concave curved surface shape such that either one of the shapes of the contact surface and the plunger contact section should be convex and the other should be concave.
AMANO teaches wherein a contact surface on a protrusion end of the plunger (4), the contact surface facing a plunger contact section with which the plunger comes into contact in a pressable manner, is formed into a convex curved surface shape such that the plunger contact section should be convex and the other should be concave (Fig. 17).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the contact surfaces in SATO such that it has the contact surfaces in AMANO as a matter of design choice to help keep the two surfaces engaged during operation.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

the swing prevention structure section is configured to limit a swing range of the tensioner so as to be within a range in length of the concave groove.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654